DETAILED ACTION
Information Disclosure Statement
	The Information Disclosure Statements filed 23 June 2021 and 30 August 2021 have been considered.

Terminal Disclaimer
The terminal disclaimer filed on 29 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 9,732,317 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21, 25-29, 31, 35-39, 41 and 44-51 are allowed.
	With respect to independent claims 21, 31 and 41, the prior art does not disclose, in the claimed environment, a static cell growth apparatus comprising a plurality of horizontal gas permeable shelves that are completely filled with medium, wherein the shelves are connected using a manifold, and wherein the shelves make contact projections, and wherein each shelf is in contact with an incubator gas space.  The Iizuka, Wilson and Toner references (previously cited) are considered to be the closest prior art but are deficient for the reasons expressed by Applicant.  Applicant’s arguments filed 04 February 2021 are persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/NATHAN A BOWERS/Primary Examiner, Art Unit 1799